PER CURIAM.
Stephan David Brooks seeks to appeal the district court’s order denying his “Motion for Immediate Order Staying the State Court Judgment,” denying his “Motion for Immediate Order Setting Petitioner at his Liberty,” and ordering the North Carolina Attorney General to respond to his 28 U.S.C. § 2254 (2000) petition. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Brooks seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny a certificate of appealability and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.